Case 8:18-cr-00234-MSS-SPF Document 475 Filed 11/20/19 Page 1 of 2 PageID 4478



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION

                            HONORABLE MARY S. SCRIVEN

  CASE NO. 8:18-cr-234-T-35SPF           DATE: November 20, 2019
 TITLE:   USA v. Christopher Brian Cosimano
  TIME:    9:20AM – 9:47AM               TOTAL: 27 Minutes
  Courtroom Deputy: Michelle Rucker             Interpreter: N/A


  Court Reporter: David Collier                 Probation: Stephen Edwards
  Counsel for Government:         Carlton Curtiss Gammons, AUSA
  Counsel for Defendant:          J. Jervis Wise, CJA

                                   CRIMINAL MINUTES

 Court in session and counsel identified for the record.

 Defendant sworn and adjudicated guilty as to Counts One, Two, and Three of the
 Second Superseding Indictment.

 Allocution by the defendant.

 Government presented to the Court a letter from the victim’s sister and photographs
 from the victim’s mother.

 Imprisonment: 120 MONTHS as to Count One; Life as to Count Two, to run
 concurrently; and 120 MONTHS as to Count Three, to run consecutively to
 Counts One and Two.

 The Court makes the following recommendations to the Bureau of Prisons:

       Confinement at Fort Dix, due to safety concerns

 Supervised Release: Five (5) Years, which consists of Three (3) Years as to Count
 One; and Five (5) Years as to Counts Two and Three, to run concurrently.

 Fine is waived.

 Special Assessment: $300.00, to be paid immediately.

 Defendant shall cooperate in the collection of DNA.
Case 8:18-cr-00234-MSS-SPF Document 475 Filed 11/20/19 Page 2 of 2 PageID 4479



 Special conditions of supervised release:

        If the Defendant were to ever be on supervised release, he would be subject to the
         mandatory and standard conditions of the Middle District of Florida.

 Defendant is remanded to the custody of the US Marshal to await designation by the
 Bureau of Prisons.

 The original indictment and the superseding indictment are dismissed on motion by the
 U.S. Attorney.

 Defendant advised of right to appeal and of right to counsel on appeal.

 Note: Count Four (4) of the second superseding indictment was dismissed by motion of
 the United States (Dkt 448), after the Jury verdict (Dkt 381) and prior to sentencing.


         GUIDELINE RANGE DETERMINED BY THE COURT AT SENTENCING


            Total Offense Level            43

            Criminal History Category:     III

            Imprisonment Range             Life plus 10 years consecutive

            Supervised Release Range       1 year - 3 years (Count 1), 2 years -
                                           5 years (Counts 2 and 3)

            Restitution:                   N/A

            Fine Range                     $50,000 - $500,000

            Special Assessment             $300.00
 .
